



Exhibit 10.g.6


ROCKWELL COLLINS, INC.
APPROVAL OF
AMENDED AND RESTATED
ROCKWELL COLLINS
2005 NON-QUALIFIED RETIREMENT SAVINGS PLAN
(as Amended and Restated effective July 17, 2018)


The undersigned, Laura A. Patterson, Vice President, Global Total Rewards &
Labor Strategy, Rockwell Collins, Inc. (the “Company”), for and on behalf of the
Company and pursuant to the authority provided to me by the Company’s Senior
Vice President of Human Resources and the Company’s Compensation Committee
hereby approves the Amended and Restated Rockwell Collins 2005 Non-Qualified
Retirement Savings Plan (as Amended and Restated effective July 17, 2018) in the
form attached hereto.
Dated this 17th day of July, 2018.
 
/s/ Laura A. Patterson
 
Laura A. Patterson
 
Vice President
 
Global Total Rewards & Labor Strategy






--------------------------------------------------------------------------------







AMENDED AND RESTATED
(as of July 17, 2018)
ROCKWELL COLLINS 2005
NON-QUALIFIED RETIREMENT SAVINGS PLAN







--------------------------------------------------------------------------------





ROCKWELL COLLINS 2005
NON-QUALIFIED RETIREMENT SAVINGS PLAN
The purpose of this Plan is to provide benefits in excess of the Annual
Additions Limitation (only for periods prior to January 1, 2019) to a group of
employees and to provide benefits in excess of the Compensation Limit to a
select group of management or highly compensated employees of Rockwell Collins,
Inc. and its affiliates. This Plan is unfunded for tax purposes and for purposes
of Title I of ERISA.
This Plan is established effective as of January 1, 2005 for account balances
that were earned and vested after December 31, 2004 under the Rockwell Collins
Non-Qualified Retirement Savings Plan and for new account balances subsequent to
the date this Plan is established. The Plan was amended and restated on July 17,
2018 to incorporate amendments one and two and further changes.
ARTICLE I
DEFINITIONS
1.010    Account means the account or accounts established for a Participant
pursuant to Article II hereof.
1.020    Affiliate means:
(a)
any corporation incorporated under the laws of one of the United States of
America of which the Company owns, directly or indirectly, eighty percent (80%)
or more of the combined voting power of all classes of stock or eighty percent
(80%) or more of the total value of the shares of all classes of stock (all
within the meaning of Code Section 1563);

(b)
any partnership or other business entity organized under such laws, of which the
Company owns, directly or indirectly, eighty percent (80%) or more of the voting
power or eighty percent (80%) or more of the total value (all within the meaning
of Code Section 414(c)); and

(c)
any other company deemed to be an Affiliate by the Board of Directors.

1.030    Annual Additions Limitation means the limitation on the annual
additions to the account of a participant in the Qualified Retirement Savings
Plan imposed by Section 415(c) of the Code.
1.040    Base Compensation means Base Compensation, as that term is defined in
the Qualified Retirement Savings Plan.
1.050    Base Compensation Deferral means (i) for periods prior to January 1,
2019, the amount of compensation a Participant defers under the Plan pursuant to
such Participant’s election under Section 2.010(d) after the date the
Participant reaches the earlier of the Compensation Limit or the date the
Participant would have reached the Annual Additional Limit based on such
Participant’s contribution elections under the Qualified Retirement Savings Plan
on December 31st of the immediately preceding year and (ii) for periods on and
after January 1, 2019, the amount of compensation a Participant defers under the
Plan pursuant to such Participant’s election under Section 2.010(d) after the
date the Participant reaches the Compensation Limit.





--------------------------------------------------------------------------------





1.060    Board of Directors means the Company’s Board of Directors.
1.070    Change of Control means any of the following:
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Company, (x) any acquisition by the Company, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (z) any acquisition pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this Section 1.070; or



(b)
Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to that date whose election, or nomination for
election by the Company's shareowners, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or



(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Company Transaction”), in each case,
unless, following such Company Transaction, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Company Transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Company Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Company Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any employee benefit plan (or related trust) of the
Company or of such corporation resulting from such Company Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Company Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior






--------------------------------------------------------------------------------





to the Company Transaction and (3) at least a majority of the members of the
board of directors of the corporation resulting from such Company Transaction
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Company Transaction; or


(d)
Approval by the Company’s shareowners of a complete liquidation or dissolution
of the Company.



1.080
Code means the Internal Revenue Code of 1986, as amended.

1.090
Committee means the Compensation Committee of the Board of Directors.

1.100
Company means Rockwell Collins, Inc., a Delaware corporation.

1.110
Company Matching Contribution Credits means an amount to be credited to the Plan
by the Company, which shall be equal to the applicable Company Matching
Contribution percentage applied to a Participant’s contribution under the
Qualified Retirement Savings Plan.

1.120
Company Retirement Contribution Credits means an amount to be credited to the
Plan by the Company, which shall be equal to the applicable Company Retirement
Contribution percentage applied to a Participant’s Eligible Compensation under
the Qualified Retirement Savings Plan.

1.130
Compensation Limit means the limitation imposed by Section 401(a)(17) of the
Code on the amount of compensation which can be considered in determining the
amount of contributions to the Qualified Retirement Savings Plan.

1.140
Employee means any person who is employed by the Company or by an Affiliate,
including, to the extent permitted by Section 406 of the Code, any United States
citizen regularly employed by a foreign Affiliate of the Company.

1.150
ERISA means the Employee Retirement Income Security Act of 1974, as amended.

1.160
409A Change of Control means a “Change of Control Event” as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i) and set forth in Treasury Regulation
Section 1.409A-3(i)(5)(v)-(vii), applying the default rules and percentages set
forth in such Treasury Regulation.

1.170
Participant means (1) for periods prior to January 1, 2019, an individual who is
a participant in the Qualified Retirement Savings Plan whose Participant
Contributions to that Plan are restricted by the Compensation Limit or the
Annual Additions Limitation and who (a) has elected or is deemed to have elected
in the Plan Year immediately preceding the current Plan Year to have one or more
Base Compensation Deferrals credited to his or her Account pursuant to Article
II, or (b) if hired during the current Plan Year, becomes a Participant on the
first day of the payroll period during which he or she exceeds the Annual
Additions Limitation or the Compensation Limit during such Plan Year and (2) for
periods on or after January 1, 2019, an individual who is a participant in the
Qualified Retirement Savings Plan whose Participant Contributions to that Plan
are restricted by the Compensation Limit and who (a) has elected or is deemed to
have elected in the Plan Year immediately preceding the current Plan Year to
have one or more Base Compensation Deferrals credited to his or her Account
pursuant to Article II, or (b) if hired during the current Plan Year, becomes a
Participant on the first day of the payroll period during which he or she
exceeds the Compensation Limit during such Plan Year.






--------------------------------------------------------------------------------





1.180
Plan means this Amended and Restated Rockwell Collins 2005 Non-Qualified
Retirement Savings Plan.

1.190
Plan Administrator means the person from time to time so designated by name or
corporate office by the Board of Directors.

1.200
Plan Year means each twelve-month period ending December 31st.

1.210
Pre-2005 Plan means the Rockwell Collins Non-Qualified Savings Plan.

1.220
Retirement means “separation from service” from the Company and all of its
Affiliates, within the meaning of Section 409A, on or after attainment of age 55
other than for reason of death.

1.230
Qualified Retirement Savings Plan means for periods (i) on or prior to December
31, 2015, the Rockwell Collins Retirement Savings Plan and (ii) on or after
January 1, 2016, the following two sub-plans of such plan: The Rockwell Collins
Retirement Savings Plan for Salaried and Certain Hourly Employees and the
Rockwell Collins Retirement Savings Plan for IMS Non-Union Employees.

1.240
Section 409A means Section 409A of the Code and any regulations and other
guidance issued thereunder.

1.250
Securities Exchange Act means the Securities Exchange Act of 1934, as amended.

1.260
Separation from Service means a “separation from service” from the Company and
all of its Affiliates, within the meaning of Section 409A, other than for
reasons of Retirement or death.

1.270
Specified Employee has the meaning set forth in Section 409A, as determined each
year in accordance with procedures established by the Company.

1.280
Sub-Accounts refers to one of this Plan's investment vehicles (corresponding to
the Qualified Retirement Savings Plan investment funds) to which a Participant's
Base Compensation Deferrals, Company’s Matching Contribution Credits, and
Company Retirement Contribution Credits are assigned.

1.290
[Reserved]

1.300
Trust means the master trust established by agreement between the Company and
the Trustee, which trust will be a grantor trust.

1.310
Trustee means Wells Fargo Bank, N.A., or any successor trustee of the Trust
described in Section 1.300 of this Plan.

Terms which are not otherwise defined in this Article I shall have the meanings
set forth in the Qualified Retirement Savings Plan document.
ARTICLE II
CREDITING, VALUATION AND DISTRIBUTION OF ACCOUNTS
2.010
The Company will establish on its books a Non-Qualified Retirement Savings Plan
Account for each Participant who elects a Base Compensation Deferral.






--------------------------------------------------------------------------------





(a)
The amount of such Base Compensation Deferral shall be credited to such Account
and allocated to one or more of this Plan's Sub-Accounts in the manner set forth
in this Section.

(1)
Each such credit shall be made to such Account no later than the date on which
the corresponding contribution to the Qualified Retirement Savings Plan is made
or would have been made, but for imposition of the Compensation Limit (or before
2019, the Annual Additions Limitation); provided, however, that any such credits
made as a result of any retroactive amendment to the Plan shall be made upon
adoption thereof, but in amounts which reflect the value such credits would have
had if that amendment had been in effect on its effective date and such
contributions had been made on the respective dates of the corresponding
contributions to the Qualified Retirement Savings Plan.

(2)
The Base Compensation Deferral shall, in increments of one percent (1%) and with
the total of the percentage increments equaling one hundred percent (100%), be
allocated to the Sub‑Account or Sub‑Accounts under this Plan pursuant to
separate Participant elections made in a method identical to the method in which
the Participant’s elections are made among Investment Funds under the Qualified
Retirement Savings Plan.

(3)
A Participant may change any previous election he has made regarding deemed
investment of his Base Compensation Deferrals under this Plan in the same manner
as he may change his previous elections regarding investment of his Participant
Contributions in the Qualified Retirement Savings Plan.

(4)
If a Participant fails to make a deemed investment election with respect to his
Base Compensation Deferrals under this Plan, the Participant will be deemed to
have elected to have his Base Compensation Deferrals under this Plan invested in
accordance with the default investment fund option under the Qualified
Retirement Savings Plan.

(5)
Notwithstanding any other provision of this Plan to the contrary, any deemed
investment elections made by the Participant with respect to Sub-Accounts under
this Plan shall be considered recommendations as to the investment of such
Sub-Accounts and the Company reserves the right in it sole discretion to choose
whether to honor such deemed investment elections.

(b)
At the time each Base Compensation Deferral is credited to a Participant's
Account, a Company Matching Contribution Credit shall also be made to such
Account. Such Company Matching Contribution Credit shall be allocated to the
Sub-Accounts under this Plan in the same manner in which Company Matching
Contributions are allocated under the Qualified Retirement Savings Plan.

(c)
Notwithstanding any other provision of this Plan to the contrary, this Plan is
limited to Base Compensation Deferrals and Company Matching Contribution Credits
that are earned and vested after December 31, 2004 (and any earnings deemed
credited thereon), and Company Retirement Contribution Credits earned after
October 1, 2006. Upon the establishment of this Plan, any Accounts under the
Pre-2005 Plan that were not earned and vested as of December 31, 2004, and all
liabilities associated therewith, were transferred to Accounts under this Plan.
No Base Compensation Deferrals or Company Matching






--------------------------------------------------------------------------------





Contribution Credits that were earned and vested as of December 31, 2004 (or any
earnings deemed credited thereon) shall be credited to any Account under this
Plan.
(d)
(1) For Plan Years beginning on and after January 1, 2005 and before January 1,
2008, for purposes of determining any Base Compensation Deferrals or Company
Matching Contribution Credits with respect to a Participant for such Plan Year,
the Participant’s written or electronic election to make Participant
Contributions to the Qualified Retirement Savings Plan in effect on December
31st of the year immediately preceding such Plan Year shall be deemed to be
fixed and irrevocable except for decreases permitted in accordance with good
faith operational compliance with Section 409A and shall be deemed to be the
election to defer compensation under this Plan for purposes of Section 409A.

(2) Before January 1, 2018, for purposes of determining any Base Compensation.
Deferrals or Company Matching Contribution Credits with respect to a Participant
described in Section 1.170 (other than a new hire) for any Plan Year, the
Participant’s written or electronic election to make Participant Contributions
to the Qualified Retirement Savings Plan in effect on December 31st of the year
immediately preceding such Plan Year shall be deemed to be fixed and shall be
deemed to be the election to defer compensation under this Plan for purposes of
Section 409A.
(3) After December 31, 2017, for purposes of determining any Base Compensation
Deferrals or Company Matching Contribution Credits with respect to a Participant
described in Section 1.170 (other than a new hire) for any Plan Year, the
Participant’s written or electronic election (including any default election if
no timely election is received) to make Base Compensation Deferrals to the Plan
made before the Plan Year is the election to defer compensation under this Plan
for purposes of Section 409A. The Participant’s election shall remain in effect
until the Participant makes a new Base Compensation Deferral election pursuant
to this paragraph. The Participant’s written or electronic election to make
Participant Contributions to the Qualified Retirement Savings Plan in effect on
December 31st of the year immediately preceding such Plan Year shall be deemed
to be fixed and shall be used to determine when the Participant reaches the
Annual Additions Limitation.
(4) Effective for Plan Years beginning on and after January 1, 2008, no change
to the Participant’s written or electronic election to make Participant
Contributions to the Qualified Retirement Savings Plan during such Plan Year
shall be effective for purposes of determining Base Compensation Deferrals or
Company Matching Contribution Credits under this Plan for such Plan Year.
(e) (1) Notwithstanding any other provision of this Plan to the contrary for
Plan Years before January 1, 2018, each new hire Participant described in
Section 1.170 shall automatically have Base Compensation Deferrals deferred to
this Plan for the Plan Year of his or her hire as described in this paragraph.
For purposes of determining Base Compensation Deferrals or Company Matching
Contribution Credits with respect to such Participant for such Plan Year for
Plan Years before January 1, 2018, the Participant’s written or electronic
election to make Participant Contributions to the Qualified Retirement Savings
Plan for the first pay date for which an election is in effect for such
Participant shall be deemed to be fixed and the election to defer compensation
under this Plan for purposes of Section 409A; provided, however, that no Base
Compensation Deferrals or Company Matching Contributions Credits shall be made
to this Plan unless such election occurs prior to or within 30 days





--------------------------------------------------------------------------------





after he is eligible to become a Participant in this Plan or any similar
deferred compensation plan required to be aggregated with this Plan in
accordance with the plan aggregation rules set forth in Section 409A.    
No change to such new Participant’s election to make Participant Contributions
to the Qualified Retirement Savings Plan after the date of such deemed election
shall be effective for purposes of determining Base Compensation Deferrals or
Company Matching Contribution Credits under this Plan for such Plan Year.
(2) For Plan Years after December 31, 2017, each new hire Participant described
in Section 1.170 shall have Based Compensation Deferrals deferred to this Plan
of 8 percent of compensation. Such election shall remain in effect until the
Participant makes a new election pursuant to Section 2.010(d)(3). The
Participant’s written or electronic election to make Participant Contributions
to the Qualified Retirement Savings Plan in effect on December 31st of the year
immediately preceding such Plan Year shall be deemed to be fixed and shall be
used to determine when the Participant reaches the Annual Additions Limitation.
(f) Effective October 1, 2006, for each pay period that the employee is a
Participant in this Plan, the Company will make a Company Retirement
Contribution Credit in accordance with the Company Retirement Contribution the
employee would have received in the Qualified Retirement Savings Plan. Subject
to Section 2.010(a)(5), such contributions shall be allocated to the Sub-Account
or Sub-Accounts under this Plan pursuant to separate deemed Participant
elections made in the same manner in which the Participant’s elections are made
among Investment Funds under the Qualified Retirement Savings Plan.
2.020
With respect to Base Compensation Deferrals, a Participant may elect to make the
Sub-Account deemed investment transfers in the same manner as is described in
the Qualified Retirement Savings Plan and, in such case, the value of the
Participant's interest in the Sub‑Accounts hereunder shall be similarly
transferred (in one percent (1%) increments, in number of units or in specified
dollar amounts) to one or more of the other Sub‑Accounts.

2.030
Each of a Participant's Sub-Accounts shall be accounted for in the manner and
valued at the times and pursuant to the method provided in the Qualified
Retirement Savings Plan for the Qualified Retirement Savings Plan Investment
Fund corresponding to such Sub‑Account. A Participant's rights in and to his
Sub-Accounts shall be governed by the provisions of the Qualified Retirement
Savings Plan which are applicable to the Investment Fund corresponding to such
Sub-Account.

2.040
The distribution and withdrawal provisions of the Qualified Retirement Savings
Plan shall have no application to this Plan. Distribution to a Participant of
his Sub‑Accounts hereunder shall only be made upon the Participant's Separation
from Service, Retirement, death or, subject to the terms and conditions set
forth in Section 2.050, 409A Change of Control. All such distributions to
Participants, as well as distributions made to beneficiaries hereunder, shall be
made in the form of lump sum payments, subject to the following:

(a)
Effective for Plan Years beginning on or after January 1, 2008, except as
otherwise provided in Section 2.040(b) below, a Participant may make a one-time,
irrevocable election to have the value of such interest paid in no more than ten
(10) annual installments commencing upon Retirement, such installments to be
equal to the value of the Participant's Sub‑Accounts divided by the number of
installments remaining at the time of






--------------------------------------------------------------------------------





distribution; provided, however, that such election must be made by the
Participant no later than December 31st of the calendar year immediately
preceding the Plan Year to which such Base Compensation Deferrals, Company
Matching Contribution Credits, and Company Retirement Contribution Credits
relate. Except as otherwise provided in Section 6.020, such election shall be
irrevocable.
(b)
Notwithstanding the foregoing, effective for Plan Years beginning on or after
January 1, 2008, any Accounts deferred on behalf of the Participant for the
first Plan Year in which a Participant becomes eligible to participate in the
Plan (taking into account the plan aggregation rules set forth in Section 409A)
will be paid in a lump sum, unless the Participant has made a distribution
election (either in writing or filed electronically) on or before December 31 of
the calendar year immediately preceding the Plan Year to which such Base
Compensation Deferrals, Company Matching Contribution Credits, and Company
Retirement Contribution Credits relate.

2.050
A Participant may elect to have his Accounts hereunder paid in a lump sum, in
the event of the occurrence of a 409A Change of Control, subject to the
following:

(a)
To be effective, the election of a Participant pursuant to this Section 2.050
must be made in writing and filed with the Committee or filed electronically on
or before December 31st of the calendar year immediately preceding the Plan Year
in which such Base Contribution Deferrals, Company Matching Contribution
Credits, and Company Retirement Contribution Credits relating to such
installment payment were earned. Once an election is made pursuant to this
Section 2.050 it shall remain in effect for all future years unless an election
is made before December 31st of the calendar year immediately preceding such
future Plan Year. Except as otherwise provided in Section 6.020, such election
shall become irrevocable. Notwithstanding the foregoing, a Participant may elect
to make the election described in this Section 2.050 with respect to his
interest in and to Sub-Accounts hereunder that were earned prior to January 1,
2009 no later than December 31, 2008 (or such other date as is permitted under
Section 409A and approved by the Senior Vice President, Human Resources of
Rockwell Collins).

(b)
Notwithstanding the foregoing, if the Participant does not file a timely written
or electronic election in accordance with Section 2.050(a) to receive or not
receive his or her Accounts under the Plan in a lump sum upon a 409A Change of
Control, then such Participant’s Accounts under the Plan will automatically be
paid in a lump sum upon a 409A Change of Control.

2.060
With respect to distributions which are payable to a Participant or, in the
event of the Participant's death, to his beneficiary:

(a)
Subject to Section 6.030, any lump sum payments shall be paid within the sixty
(60) day period following the close of the calendar year which includes the
Participant's Separation from Service, Retirement or, if applicable, death.

(b)
Subject to Section 6.030, each annual installment payable shall be paid within
the sixty (60) day period following the close of each calendar year during the
payment period, commencing with the calendar year following the year which
includes the Participant's Retirement or, if applicable, death.






--------------------------------------------------------------------------------





(c)
Any lump sum payments which are to be made on account of the occurrence of a
409A Change of Control shall be made within forty-five (45) days following such
409A Change of Control.

(d)
All distributions from the Stock Fund Sub-Accounts, whether in the form of lump
sum or installment payments, shall be made in cash.

2.070
A Participant shall have the right, at any time, to designate any person or
persons and/or charity or charities as his beneficiary or beneficiaries (both
principal as well as contingent) to whom distribution under this Plan shall be
made in the event of his death prior to distribution of his Account. In the
absence of such designation, the beneficiary designation filed by him under the
Qualified Retirement Savings Plan shall be controlling, except that if the
Participant has a spouse and his beneficiary designation under the Qualified
Retirement Savings Plan specifies a beneficiary other than such spouse, such
designation, to the extent permitted by applicable law, shall be effective under
this Plan notwithstanding the fact that such spouse may not have consented to
such designation as required by the Qualified Retirement Savings Plan.

2.080
Each Participant shall receive a statement of his Account at the times and in
the form in which his Qualified Retirement Savings Plan statement is provided.

2.090
Notwithstanding any other provision of this Plan to the contrary, if a
Participant dies prior to commencement of distribution of his Accounts under the
Plan, such Accounts will be paid in a lump sum to his designated beneficiary
within the sixty (60) day period following the close of the calendar year which
includes the Participant’s death.

2.100
Notwithstanding any other provision of this Plan to the contrary, if a
Participant dies after the commencement of distribution of his Accounts under
the Plan, such Accounts will be paid in the form elected by the Participant
pursuant to Section 2.040.

ARTICLE III
CLAIMS PROCEDURE
3.010
Any person claiming a right to participate in this Plan, claiming a benefit
under this Plan or requesting information under this Plan shall present the
claim or request in writing to the Committee or the person or entity designated
by the Committee, who shall respond in writing within ninety (90) days following
receipt of such request.

3.020
If the claim or request is denied, the written notice of denial shall state:

(a)
the reasons for denial;

(b)
a description of any additional material or information required and an
explanation of why it is necessary; and

(c)
an explanation of this Plan's claim review procedure.

3.030
Any person whose claim or request is denied may make a request for review by
notice given in writing to the Committee.

3.040
A decision on a request for review shall normally be made within ninety (90)
days after the date of such request. If an extension of time is required for a
hearing or other special circumstances, the






--------------------------------------------------------------------------------





claimant shall be notified and the time limit shall be extended by an additional
sixty (60) days from the date of such request. The decision shall be in writing
and shall be final and binding on all parties concerned.
ARTICLE IV
MISCELLANEOUS PROVISIONS
4.010
The Board of Directors shall have the power to amend, suspend or terminate this
Plan at any time, except that no such action shall adversely affect rights with
respect to any Account without the consent of the person affected.
Notwithstanding the foregoing, except as otherwise permitted by Section 409A, in
the event of any termination of the Plan, any amounts payable under the Plan
shall continue to be paid in accordance with the terms of the Plan in effect on
the date of Plan termination.

4.020
This Plan shall be interpreted and administered by the Committee; provided that
interpretations by the Plan Administrator of those provisions of the Qualified
Retirement Savings Plan which are also applicable to this Plan shall be binding
on the Committee.

4.030
This Plan is an unfunded employee benefit plan primarily for providing deferred
compensation to a select group of management or highly compensated employees of
the Company pursuant to the Compensation Limitation and is also, with respect to
periods prior to January 1, 2019, an excess benefit plan (as defined by Section
3(36) of ERISA) with respect to the Annual Additions Limitation. This Plan is
intended to be unfunded for tax purposes and for purposes of Title I of ERISA.
Participants and their beneficiaries, estates, heirs, successors and assigns
shall have no legal or equitable rights, interest or claims in any property or
assets of the Company or any of its Affiliates. Any and all of the assets of the
Company and its Affiliates shall be, and remain, the general, unpledged,
unrestricted assets of the Company and its Affiliates. The Company’s and any
Affiliate’s sole obligation under this Plan shall be merely that of an unfunded
and unsecured promise of the Company or such Affiliate to pay money in the
future.

4.040
Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey, in advance of actual receipt, any interest in
an Account. Each Account and all rights therein are and shall be nonassignable
and nontransferable prior to actual distribution as provided by this Plan. Any
such attempted assignment or transfer shall be ineffective with respect to the
Company and with respect to any Affiliate, and the Company’s and any Affiliate’s
sole obligation shall be to distribute Accounts to Participants, their
beneficiaries or estates as appropriate. No part of any Account shall, prior to
actual payment as provided by this Plan, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person, nor shall any Account be transferable by
operation of law in the event of a Participant's or any other persons bankruptcy
or insolvency, except as otherwise required by law.

4.050
This Plan shall not be deemed to constitute a contract of employment between the
Company or any of its Affiliates and any Participant, and no Participant,
beneficiary or estate shall have any right or claim against the Company or any
of its Affiliates under this Plan except as may otherwise be specifically
provided in this Plan. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Company or any
Affiliate or to interfere with the right of the Company or any Affiliate to
discipline, discharge or change the status of a Participant at any time.






--------------------------------------------------------------------------------





4.060
A Participant will cooperate with the Committee by furnishing any and all
information requested by the Committee or its delegates in order to facilitate
the distribution of his Accounts under this Plan and by taking such other action
as may be reasonably requested by the Committee or its delegates.

4.070
Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the laws of the State of Iowa. In the event that any provision of
this Plan shall be held illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of this Plan, which shall
be construed and enforced as if such illegal or invalid provision were not
included in this Plan. The provisions of this Plan shall bind and obligate the
Company and its Affiliates and their successors, including, but not limited to,
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise, acquire all or substantially all of the
business and assets of the Company or its Affiliates and the successors of any
such company or other business entity.

4.080
The Company shall bear all expenses and costs in connection with the operation
and administration of this Plan. The Company, its Affiliates, the Committee and
any employee of the Company or any of its Affiliates shall be fully protected in
relying in good faith on the computations and reports made pursuant to or in
connection with this Plan by the independent certified public accountants who
audit the Company’s accounts.

4.090
All words used in this Plan in the masculine gender shall be construed as if
used in the feminine gender where appropriate. All words used in this Plan in
the singular or plural shall be construed as if used in the plural or singular
where appropriate.

ARTICLE V
TRUST
5.010
Establishment of the Trust. The Company shall establish the Trust (which may be
referred to herein as a “Rabbi Trust”). Upon the establishment of the Trust, the
Company shall provide for the funding of the Trust in accordance with the terms
of the Trust.

5.020
Interrelationship of the Plan and the Trust. The provisions of the Plan will
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust will govern the rights of the Company and its
Affiliates, Participants and the creditors of the Company and its Affiliates to
the assets transferred to the Trust. The Company and each of its Affiliates
employing any Participant will at all times remain liable to carry out their
obligations under the Plan.

5.030
Distributions From the Trust. The Company’s and each of its Affiliate's
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce their
obligations under this Plan.

5.040
Rabbi Trust. The Rabbi Trust shall:

(a)
be a non-qualified grantor trust which satisfies in all material respects the
requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any successor Revenue
Procedure or other applicable authority);

(b)
be revocable; and






--------------------------------------------------------------------------------





(c)
provide that any successor trustee shall be a bank trust department or other
party that may be granted corporate trustee powers under state law.

ARTICLE VI
SECTION 409A
6.010
Section 409A Generally. This Plan is intended to comply with Section 409A.
Notwithstanding any other provision of this Plan to the contrary, the Company
makes no representation that this Plan or any amounts payable or benefits
provided under this Plan will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to this Plan.

6.020
Changes in Elections. Notwithstanding any other provision of this Plan to the
contrary, once an election is made pursuant to this Plan it shall be irrevocable
unless all of the following conditions are met:

(a)
the election to change the time or form of payment will not become effective
until the date that is one year after the date on which the election to make the
change is made;

(b)
except with respect to any payment to be made upon the death of a Participant,
the form of payment, as changed, will defer payment of the Participant’s Account
Balances until five (5) years later than the date that payment of such
Participant’s Accounts would otherwise have been made under this Plan; and

(c)
with respect to a payment that is to be made upon a fixed date or schedule of
dates, the election to change the form of payment is made no less than twelve
(12) months before the date that payment of the Accounts was otherwise scheduled
to be paid.

For purposes of Section 6.020(b) and (c), all payments scheduled to be made in
the form of installments that are attributable to a particular Plan Year will be
treated as scheduled to be made on the date that the first installment of such
series of payments is otherwise scheduled to be made (that is, the installments
will be treated as an entitlement to a single payment for purposes of Section
409A).
Once a change in election is made and recorded pursuant to the Plan, such
election will be irrevocable unless all of the conditions of this Section 6.020
are met. Notwithstanding any other provision of this Plan to the contrary, a
Participant will be permitted to make only one change in election pursuant to
this Section 6.020 with respect to the Accounts to which such election relates.
6.030    Six Month Wait for Specified Employees. Notwithstanding any other
provision of this Plan to the contrary, to the extent that any Accounts payable
under the Plan constitute an amount payable upon Separation from Service or
Retirement to any Participant under the Plan who is deemed to be a Specified
Employee, then such amount will not be paid during the six (6) month period
following such Separation from Service or Retirement. If the provisions of this
Section 6.030 apply to a Participant who incurs a Separation from Service or
Retirement, within the first six (6) months of the calendar year, then such
amount will be paid within the first sixty (60) days following the close of the
calendar year which includes the Participant’s Separation from Service or
Retirement. If the provisions of this Section 6.030 apply to a Participant who
incurs a Separation from Service or Retirement within the last six (6) months of
the calendar year, then such amount will be paid within the first sixty (60)
days after June 30th of the calendar year following the year in which includes
the Participant’s Separation from Service or Retirement.



